Citation Nr: 1601954	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  93-05 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bladder disorder, to include residuals of transurethral resection of the bladder neck, bladder tuberculosis, and chronic cystitis.

2.  Entitlement to service connection for a prostate disorder to include prostate cancer, benign prostatic hypertrophy and prostatitis.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for high cholesterol.

5.  Entitlement to service connection for blepharitis.

6.  Entitlement to service connection for gastroenteritis with diarrhea.

7.  Entitlement to an effective date earlier than May 18, 2012 for the grant of a total rating based on unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to September 1954.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office in Los Angeles, California.  

This case was most recently remanded by the Board in February 2010, June 2012, and July 2015.  

In August 2015, the Veteran requested entitlement to service connection for mycobacterium tuberculosis to include tuberculosis of genitalia and genitourinary tract and diabetes mellitus.  In other correspondence, the Veteran has requested entitlement to service connection for congestive heart failure, right inguinal hernia and vasomotor rhinitis.  The Veteran and his representative are, however, advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  See also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)

Following review of the claims file, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Following a March 2015 rating decision a notice of disagreement was received in June 2015 in which the Veteran expressed a desire to appeal the denials of entitlement to service connection for hypertension, high cholesterol, blepharitis and gastroenteritis with diarrhea.  The RO has not addressed these matters in a statement of the case.  As the Veteran has filed a timely notice of disagreement to these claims, he must be furnished a statement of the case. See Manlincon v. West, 12 Vet.App. 238, 240-21 (1999).

In July 2015, the Veteran requested a Travel Board hearing at a local VA office.  The RO sent him a letter in November 2015 advising that he would be placed on a list for persons wanting a Travel Board hearing.  However, a letter was received from the appellant's representative in December 2015 requesting a videoconference hearing instead.  There is no documentation in the record that the RO has responded to this request.  As such, the Veteran should be scheduled for a videoconference hearing.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a statement of the case on the issues of entitlement to service connection for hypertension, high cholesterol, blepharitis and gastroenteritis with diarrhea.  The Veteran is advised that the Board cannot exercise appellate jurisdiction over this claim in the absence of a timely perfected appeal.

2.  Schedule the Veteran for a videoconference hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

